DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

IDS
 	The IDS document(s) filed on November 13, 2020 has been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.


Specifications
 	The title is objected to because a more descriptive title is requested. 

 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.

	As to claims 1 and 17, it is unclear what is meant by “between the substrate and the first pixel circuits and the second pixel circuits”.  The Examiner assumes between the substrate and the first pixel circuits, and between the substrate and the second pixel circuits.

	
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

 	Claims 1-7 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over You et al. (U.S. Patent Publication No. 2017/0005155 A1), hereafter “You”, and further in view of Kim et al. (CN 107230746 A), machine translation provided and hereafter “Kim”.

	As to claim 1, You teaches:
A display panel 1 having a transmittance area DA and comprising a substrate 10.  You teaches a display apparatus.  See You, FIG. 1-4.

First pixel circuits PC1 and second pixel circuits PC2 on the substrate and spaced apart from one another with the transmittance area therebetween, and each comprising a thin film transistor TFT and a storage capacitor CAP.

First display elements EL electrically respectively coupled to the first pixel circuits; second display elements (corresponding EL) electrically respectively coupled to the second pixel circuits.

 	However, You does not teach a first phase shift layer between the substrate and the first pixel circuits and the second pixel circuits and having a first light transmittance.
 	On the other hand, Kim teaches a first phase shift layer 200 arranged between a substrate 110 and a first pixel circuit 250.  See Kim, FIG. 11.  Since You’s second pixel circuit is formed identically to You’s first pixel circuit, albeit spaced apart, Kim’s first phase shift layer, in combination with You, is also formed between You’s substrate and the second pixel circuits.  Since Kim teaches the first phase shift layer 200 formed from a material such as SiOx, it necessarily has a first light transmittance.  Id. at p. 29.  
 	One of ordinary skill in the art before the effective filing date before the effective filing date would have recognized that the incorporation of a phase shift layer would yield the predictable benefit of reflecting to a predetermined color and enabling constructive or destructive interference of external light.  Id. at 30.
 	As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the phase shift layer as taught by Kim into the display panel structure as taught by You.

	As to claim 2, Kim teaches a silicon compound such as SiOx, e.g. SiO2.  Id. at 29.

 	As to claim 3, since Kim teaches the same claimed silicon compound first phase shift material layer, Kim must also teaches a first light transmittance of about 3 to about 80.


 	As to claim 4, the Examiner notes Applicant has not specified a criticality to the first thickness of the first phase shift layer.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions or variable are critical.  "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	
	As to claim 5, since Kim teaches the same claimed silicon compound first phase shift material layer, Kim must also teaches the corresponding first refractive index and first extinction coefficient.

 	As to claim 6, Kim teaches a first sub-phase shift layer 111 overlapping the first pixel circuit, and a second sub-phase shift layer 113 overlapping the second pixel circuit.  Since Kim’s first phase shift layer extends across the entire substrate, all sub-phase shift layers must also overlap with You’s first and second pixel circuits.  Kim further teaches the first sub-phase shift layer 111 spaced apart from the second sub-phase shift layer 113 by intervening layer 112.


 	As to claim 7, Kim teaches a light-blocking layer 382 on the first phase shift layer 200.  Id. at FIG. 11.  Kim teaches the light-blocking layer may comprise Au.  Id. at 14.  The Examiner takes Official Notice that a light-blocking layer comprising Au has a lower light transmittance (higher reflectivity) in the 500nm to 1m range than a first phase-shift layer comprising SiOx, e.g. SiO2 does in the same range (lower reflectivity, higher transmissivity).


 	As to claim 17, You teaches:
A display panel 1 comprising a transmittance area DA.

An electronic component 219a overlapping the transmittance area.

Wherein the display panel comprises: a substrate 10.


First pixel circuits PC1 and second pixel circuits PC2 on the substrate and spaced apart from one another with the transmittance area between the first and second pixel circuits, and each comprising a thin film transistor TFT and a storage capacitor CAP.

First display elements EL electrically respectively coupled to the first pixel circuits; second display elements (corresponding EL) electrically respectively coupled to the second pixel circuits.

 	However, You does not teach a first phase shift layer between the substrate and the first pixel circuits and the second pixel circuits and having a first light transmittance.
 	On the other hand, Kim teaches a first phase shift layer 200 arranged between a substrate 110 and a first pixel circuit 250.  Id. at FIG. 11.  Since You’s second pixel circuit is formed identically to You’s first pixel circuit, albeit spaced apart, Kim’s first phase shift layer, in combination with You, is also formed between You’s substrate and the second pixel circuits.  Since Kim teaches the first phase shift layer 200 formed from a material such as SiOx, it necessarily has a first light transmittance.  Id. at p. 29.  
 	One of ordinary skill in the art before the effective filing date before the effective filing date would have recognized that the incorporation of a phase shift layer would yield the predictable benefit of reflecting to a predetermined color and enabling constructive or destructive interference of external light.  Id. at 30.
 	As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the phase shift layer as taught by Kim into the display panel structure as taught by You.




Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over You and Kim as applied to claim 1, and further in view of You et al. (U.S. Patent Publication No. 2021/0249494 A1), hereafter “You ‘494”.

 	As to claim 16, neither You nor Kim teaches a reflection prevention layer under the first phase shift layer, corresponding to the pixel circuit.
 	On the other hand, You ‘494 teaches a reflection prevention layer 200 which is formed below substrate 100 such that the combination of You ‘494 with You and Kim therefore forms the reflection prevention layer below Kim’s first phase shift layer (which is formed above the substrate).  See You ‘494, FIG. 6.
	One of ordinary skill in the art before the effective filing date before the effective filing date would have recognized that the incorporation of a reflection prevention layer would yield the predictable benefit of preventing the reflection of external light while also increasing display contrast.  Id. at ⁋ [0112].
 	As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the reflection prevention layer as taught by You ‘494 into the display panel structure as taught by You and Kim.


Claims Allowable If Rewritten in Independent Form
 	Claims 8-15, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 	As to claims 8 and 18, Kim is the closest art but does not teach an edge of the first phase shift layer is closer to the transmittance area than an edge of the light-blocking layer because Kim teaches the reverse due to the position of light-blocking layer formed on the first phase shift layer.


 	As to claims 9 and 11, Kim does not teach a second phase shift layer.


 	As to claim 15, Kim teaches a light-blocking band layer 384 but it is not between the light-blocking layer and the transmittance area.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829